Name: Regulation (EEC) No 1244/75 of the Commission of 15 May 1975 amending the Annex to Regulation (EEC) No 2518/70 on the determination of wholesale markets and representative ports for products in the fishery sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 125/20 Official Journal of the European Communities 16 . 5 . 75 REGULATION (EEC) No 1244/75 OF THE COMMISSION of 15 May 1975 amending the Annex to Regulation (EEC) No 2518/70 on the determination of wholesale markets and representative ports for products in the fishery sector a significant proportion of this product is marketed ; whereas, as a result, these ports should be considered as representative ports and it is appropriate to include them in the list of wholesale markets or representative ports ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Manage ­ ment Committee for Fishery Products, HAS ADOPTED THIS REGULATION : Article 1 In Part I , point 1 1 of the Annex to Regulation (EEC) No 2518/70 , the following number is inserted : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 2142/70 (') of 20 October 1970 on the common organ ­ ization of the market in the fishery products sector, as last amended by Regulation (EEC) No 1 182/75 (2% and in particular Article 9 (3 ). thereof ; Whereas , for a definite product the wholesale markets or ports of the Member States in which a significant part of Community production is marketed , can be regarded as representative ; Whereas the list of wholesale markets or representa ­ tive ports has been fixed by Commission Regulation (EEC) No 2518/70 (3 ) of 10 December 1970 concerning the determination of rates and the fixing of the list of wholesale markets or representative ports for products of the fishery sector, as last amended by Regulation (EEC) No 784/74 (4 ) ; Whereas Council Regulation (EEC) No 1 1 83 /75 (5 ) of 5 May 1 975 fixed the guide price for hake applicable until 31 December 1975, in the ports of Bremerhaven , Cuxhaven , Hamburg, La Rochelle and Lorient , where ' 11 . Merlus Bremerhaven Cuxhaven Hamburg La Rochelle Lorient'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 5 May 1 975 . For the Commission P.J. LARDINOIS Member of the. Commission 0 OJ No L 236, 27 . 10 . 1970 , p. 5 . U ) OJ No L 1 18 , 8 . 5 . 1975, p. 1 . (3 ) OJ No L 271 , 15 . 12 . 1970 , p . 15 . (4 ) OJ No L 93 , 4 . 4 . 1974, p. 13 . h ) OJ No L 1 18 , 8 . 5 . 1975 , p. 2 .